EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Suggs on 4/23/2021.
The application has been amended as follows: 
Claim 1: A composition comprising
a)	1% to 10% by weight of at least one substance selected from the group consisting of hydrogen peroxide and hydrogen peroxide-releasing substances;
b)	water;
c)	at least one polymer having at least one thickening property and having a molecular weight of more than 5000 g/mol[[,]]; and
d)	0.5 to 1000 ppm of at least one substance selected from the group consisting of compounds of the formula (I) and salts thereof

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	in which R1 is H or a C1-C4 alkyl radical and R2 is H, an unsubstituted or halogen-substituted, branched or unbranched C1-C20 alkyl radical, an unsubstituted or halogen-substituted C5-C8 cycloalkyl radical, an unsubstituted or halogen-substituted C6-C10 aryl 7-C20 aralkyl radical;
wherein the viscosity of the composition is 50 to 100000 mPa·s at 20°C, and wherein the pH of the composition is in the range of 2-7, and wherein the substance selected from the group consisting of compounds of the formula (I) and salts thereof is present in an amount such that the composition exhibits a viscosity stability over 4 weeks from formulation at 40 °C of at least 68%.
Claim 20: A method for stabilization of at least one polymer having at least one thickening property in a composition as claimed in claim 1, comprising the step of adding at least one substance selected from the group consisting of compounds of the formula (I) 
Claim 26: A composition comprising
a)	1% to 10% by weight of at least one substance selected from the group consisting of hydrogen peroxide and hydrogen peroxide-releasing substances;
b)	water;
c)	at least one polymer having at least one thickening property and having a molecular weight of more than 5000 g/mol; and
d)	0.5 to 1000 ppm of at least one substance selected from the group consisting of compounds of the formula (I) and salts thereof

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

1-C4 alkyl radical and R2 is H, an unsubstituted or halogen-substituted, branched or unbranched C1-C20 alkyl radical, an unsubstituted or halogen-substituted C5-C8 cycloalkyl radical, an unsubstituted or halogen-substituted C6-C10 aryl radical or an unsubstituted or halogen-substituted, branched or unbranched C7-C20 aralkyl radical, the at least one substance being present in an amount to stabilize the viscosity of the composition relative to an identical composition lacking the at least one substance;
wherein the viscosity of the composition is 50 to 100000 mPa·s at 20°C, and wherein the pH of the composition is in the range of 2-7, and wherein the substance selected from the group consisting of compounds of the formula (I) and salts thereof is present in an amount such that the composition exhibits a viscosity stability over 4 weeks from formulation at 40 °C of at least 68%.

The following is an examiner’s statement of reasons for allowance:
The prior art does not recognize that the presence of the pyridone compound stabilizes the viscosity of the composition such that the viscosity does not substantially deviate from the initial composition during prolonged storage. This unexpected outcome is exhibited by Examples 1-5. As the claims as amended above now reflect this critical feature, the claims are considered allowable. 





the restriction requirement between inventions I and II, as set forth in the Office action mailed on 10/1/2015, is hereby withdrawn and claims 8-11, 14, 15 and 20-22 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached on 0700-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYLE A PURDY/Primary Examiner, Art Unit 1611